IN THE COURT OF CRIMINAL APPEALS
                                    OF
TEXAS
 
                                                                              
                                                                    PD-1911-05
                                                                              

 
                                                  OLIVER
EVANS, JR., Appellant
 
                                                                             v.
 
                                                         THE
STATE OF TEXAS
 
 

                               On
Discretionary Review of Case 04-04-00249-CR of the
                                                          Fourth
Court of Appeals
                                                                   Bexar
County

 
 
Womack, J.,
filed a concurring opinion, in which Price
and Johnson, JJ. joined.
 
 
I join the
opinion of the Court and the substance of its reasoning. I would prefer that
the Court did not use the term Aaffirmative link.@
This term seems
to have been used by the Court for the first time in Haynes v. State,
475 S.W.2d 739, 742 (Tex. Cr. App. 1971): 




Finally, appellant contends that the evidence is
insufficient to support the verdict [of guilty of possession of marihuana]. He
relies on the decisions of this court in Cul­more v. State, Tex. Cr.
App., 447 S.W.2d 915; Martinez v. State, 170 Tex. Cr. R. 266, 340 S.W.2d
56; and in Brock v. State, 162 Tex. Cr. R. 339, 285 S.W.2d 745. Such
reliance is misplaced. Those cases require only that an affirmative link be
shown between the person accused of possession and the narcotic drug.  In the
case at bar, such a link was furnished by the envelope found with the marihuana
when other circumstances were taken into account.  We conclude that the
evidence is sufficient to support the judgment.
 
The precedents
that the Haynes Court cited did not require an affirmative link, and
they did not use the term or the concept of Aaffirmative
links.@ They analyzed
the circum­stantial evidence of possession in the same way that circumstantial
evidence of any element of an offense is analyzed. The evidence doesn=t have to be any
more affirmative or linking than circumstantial evidence in any other case. The
issue is whether there was evidence of circum­stances, in addition to mere
presence, that would adequately justify the conclusion that the defendant
knowingly possessed the substance.
Today=s opinion for
the Court, and the precedents it discusses, would reach the same result if they
were cast in the terms that were used before Haynes. We would be better
off if we affirmatively cut the link between our analysis and the term Aaffirmative
link.@
 
Filed
September 20, 2006.
Publish.